Ford, J.
In accordance with stipulation of counsel that the items of merchandise marked “A” covered by the foregoing protests consist of earphones similar in all material respects to those the subject of Motorola, Inc., and International Expediters, Inc. v. United States (54 Cust. Ct. 303, Abstract 69019) and that the items of merchandise marked “B” consist of earphones which are not suitable for controlling, distributing, modifying, producing, or rectifying electrical energy and that said merchandise, in fact, consists of articles having as an essential feature an electrical element or device, wholly or in chief value of metal, and are not dedicated to use with radios, the claim of the plaintiffs was sustained.